Case 3:01-cv-01351-JST Document 3121-1 Filed 05/15/19 Page 1 of 2




               Exhibit A
                   Case 3:01-cv-01351-JST Document
                                              Exhibit A
                                                       3121-1 Filed 05/15/19 Page 2 of 2
                                                     Population as of May 8, 2019

Institution                                       Design Capacity     Actual Population           Population as % of design capacity
                                   1
Total housed in adult institutions                        85,083                114,471                                       134.5%
Total housed in camps                                                             3,468
Total housed out of state                                                           677
Individual CDCR Institutions - Men
Avenal State Prison                                         2,920                 3,938                                       134.9%
California State Prison, Calipatria                         2,308                 3,537                                       153.2%
California Correctional Center*                             3,883                 4,058                                       104.5%
California Correctional Institution                         2,783                 3,885                                       139.6%
California State Prison, Centinela                          2,308                 3,526                                       152.8%
California Health Care Facility, Stockton                   2,951                 2,633                                        89.2%
California Institution for Men                              2,976                 3,643                                       122.4%
California Men's Colony                                     3,838                 3,389                                        88.3%
California Medical Facility                                 2,361                 2,541                                       107.6%
California State Prison, Corcoran                           3,116                 3,198                                       102.6%
California Rehabilitation Center                            2,491                 2,780                                       111.6%
Correctional Training Facility                              3,312                 5,601                                       169.1%
Chuckawalla Valley State Prison                             1,738                 2,779                                       159.9%
Deuel Vocational Institution                                1,681                 2,363                                       140.6%
Folsom State Prison                                         2,066                 2,979                                       144.2%
High Desert State Prison                                    2,324                 3,164                                       136.1%
Ironwood State Prison                                       2,200                 2,660                                       120.9%
Kern Valley State Prison                                    2,448                 3,702                                       151.2%
California State Prison, Los Angeles                        2,300                 3,203                                       139.3%
Mule Creek State Prison                                     3,284                 4,072                                       124.0%
North Kern State Prison                                     2,694                 3,899                                       144.7%
Pelican Bay State Prison                                    2,380                 2,609                                       109.6%
Pleasant Valley State Prison                                2,308                 3,416                                       148.0%
RJ Donovan Correctional Facility                            2,992                 3,817                                       127.6%
California State Prison, Sacramento                         1,828                 2,116                                       115.8%
California Substance Abuse Treatment
Facility, Corcoran                                          3,424                 5,568                                       162.6%
Sierra Conservation Center*                                 3,936                 4,095                                       104.0%
California State Prison, Solano                             2,610                 4,412                                       169.0%
California State Prison, San Quentin                        3,082                 3,988                                       129.4%
Salinas Valley State Prison                                 2,452                 3,274                                       133.5%
Valley State Prison                                         1,980                 2,948                                       148.9%
Wasco State Prison                                          2,984                 5,053                                       169.3%
Individual CDCR Institutions - Women
Central California Women's Facility                         2,004                 2,856                                       142.5%
California Institution for Women*                           1,398                 1,765                                       126.3%
Folsom Women's Facility                                       403                   471                                       116.9%
California State Prison, San Quentin                            1                     1                                         0.0%

* The individual Design Capacity and Actual Population figures for California Correctional Center, Sierra Conservation Center and
California Institution for Women include persons housed in camps. This population is excluded from the "Total housed in adult
institutions" included on Exhibit A.
1
  The "Actual Population" includes inmates housed in medical and mental health inpatient beds located within Correctional
Treatment Centers, General Acute Care Hospitals, Outpatient Housing Units, and Skilled Nursing Facilities at the State's 34
institutions. Many of those beds are not captured in "Design Capacity".
Source - May 8, 2019 Weekly Population Report, available at https://sites.cdcr.ca.gov/research/wp-
content/uploads/sites/9/2019/05/Tpop1d190508.pdf.
